                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION


UNITED STATES OF AMERICA

v.                                               CASE NO. 2:09-CR-64-FTM

JAMES DERISMA
_____________________________
                                     ORDER

      This matter comes before the Court on the government's motion to unseal

the transcript relating to the testimony of Dr. Hyman Eisenstein, Ph.D., as

presented during the Competency Hearing held on April 22, 2011, May 25, 2011,

and May 26, 2011. Upon review of the docket and for good cause shown, the

court will unseal the transcript only to the extent that the government is permitted

to obtain a copy. Accordingly, it is now

      ORDERED:

      The United States is permitted to obtain a copy of the transcript in the instant

case. The transcript will otherwise remain under seal.

      DONE AND ORDERED in Chambers at Fort Myers, Florida, this 12th day

of February, 2019.




Copies to: Jesus M. Casas, AUSA, Chief Fort Myers Division
